 1   Philip Mauriello, Esq. (SBN 321227)
     Arete Law A.P.C.
 2
     1511 Felspar Street, #3
 3   San Diego, CA 92109
 4   Telephone: (619) 693-6474
     Fax: (619) 693-6474
 5   Email: phil@arete.law
 6
     Attorney for Plaintiff Stephen Nichols
 7
 8   SCOTT A. KRONLAND (SBN 171693)
 9   STACEY M. LEYTON (SBN 203827)
     REBECCA C. LEE (SBN 305119)
10   ALTSHULER BERZON LLP
11   177 Post Street, Suite 300
     San Francisco, CA 94108
12
     Telephone: (415) 421-7151
13   Facsimile: (415) 362-8064
14
     Email: skronland@altber.com
            sleyton@altber.com
15          rlee@altber.com
16
     Attorneys for Defendant United Domestic
17   Workers of America, AFSCME Local 3930
18
                          UNITED STATES DISTRICT COURT
19
20                     SOUTHERN DISTRICT OF CALIFORNIA
21
     STEPHEN NICHOLS,                          Case No. 3:19-CV-02012-CAB-KSC
22
23                Plaintiff,                   JOINT STIPULATION OF
                                               DISIMISSAL PURSUANT TO FRCP
24         vs                                  41(a)(1)(A)(ii)
25
     THE HOME CARE PROVIDERS                  Judge: Hon. Cathy Ann Bencivengo
26
     UNION,
27
                                              Dept: 4C
28                Defendant.



        JOINT STIPULATION OF DISMISSAL; Case Number: 3:19-CV-02012-CAB-KSC
 1       It is hereby stipulated by and between the parties, through their respective
 2   counsel, that the above-entitled matter is voluntarily dismissed with prejudice
 3   pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each
 4   party shall bear its own attorneys’ fees and costs
 5
 6   Dated: January 28, 2020                PHILIP MAURIELLO JR.
                                            Arete Law A.P.C.
 7
 8                                          By: /s/ Philip Mauriello Jr.
 9                                          Philip Mauriello Jr., Esq
                                            Attorney for Plaintiff Stephen Nichols
10
11
12
     Dated: January 28, 2020                SCOTT A. KRONLAND
13                                          STACEY M. LEYTON
14
                                            REBECCA C. LEE
                                            Altshuler Berzon LLP
15
                                            By:    /s/ Rebecca C. Lee
16
                                                   Rebecca C. Lee
17
18                                          Attorneys for Defendant United Domestic
                                            Workers of America, AFSCME Local 3930
19
20
21
22
23
24
25
26
27
28

            JOINT STIPULATION OF DISMISSAL; Case No. 3:19-CV-02012-CAB-KSC
                                         1
 1                               FILER’S ATTESTATION
 2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3   Policies and Procedures of the United States District Court of the Southern District
 4   of California, I certify that authorization for the filing of this document has been
 5   obtained from each of the other signatories shown above and that all signatories
 6
     have authorized placement of their electronic signature on this document.
 7
 8
     Dated: January 28, 2020                              /s/Philip Mauriello Jr.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            JOINT STIPULATION OF DISMISSAL; Case No. 3:19-CV-02012-CAB-KSC
                                         2
 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   and foregoing document has been served on January 28, 2020, to all counsel of
 4   record who are deemed to have consented to electronic service via the Court’s
 5   CM/ECF system per Civil Local Rule 5.4. Any other counsel of record will be
 6
     served by electronic mail, facsimile and/or overnight delivery.
 7
           Executed on January 28, 2020, at San Diego, California.
 8
 9
                                                        /s/Philip Mauriello Jr.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            JOINT STIPULATION OF DISMISSAL; Case No. 3:19-CV-02012-CAB-KSC
                                         3
